Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of generating a first/second/third configurable namespace to group together a first/second/third plurality of data processing tasks of a big data cluster, linking the second/third plurality of tasks with second/third configurable namespace to group together the second/third plurality of tasks under the second/third configurable namespace, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “computing devices”, “storage medium”, “a processor”, “a database”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing devices”, “storage medium”, “a processor”, “a database” language, “generating” in the context of the claim(s) encompasses a user creating a configurable namespace in mind to group together a plurality of tasks of a big data cluster. Similarly, “linking” in the context of the claim(s) encompasses the user manually drawing a relationship between the tasks with the namespace. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites additional elements of “computing devices”, “storage medium”, “a processor”, “a database”, responsive to a change in execution state of at least one task of the big data cluster, updating the GUI to indicate the change in execution state) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing devices”, “storage medium”, “a processor”, “a database” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Muhlen et al. (US 20160292443 A1) in view of Aoki (US 20080141112 A1), and further in view of Wang (US 10615984 B1).

von Muhlen discloses:


generating (fig 3: 304), in a database, a first configurable namespace (fig 2: 200, NS_A) to be used by a work scheduling enhancement application (138), executed by at least one processor, to group together a first plurality of data processing tasks (306); (par 27; par 96: Each root namespace is associated a root folder of an account corresponding to one or more users; par 97: the first namespace is a root namespace of an individual account and/or an entity account. In some embodiments, the first namespace is a namespace rooted to a team folder which is associated with a set of individual accounts. In some embodiments, the first namespace is a shared namespace other than a root namespace of an individual account or an entity account.)

generating (fig 3: 310), in the database, a second configurable namespace (fig 2: 200, NS_1) to be used by the application to group together a second plurality of data processing tasks (312), the second configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the second configurable namespace; (par 65-68)

generating (fig 3: 310), in the database, a third configurable namespace (fig 2: 200, NS_3) to be used by the application to group together a third plurality of data processing tasks (312), the third configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the third configurable namespace and the second configurable namespace (fig 2: 200, NS_1) is a sibling namespace of the third configurable namespace; (par 65-68)

linking in the database, by the application, the second plurality of tasks with the second configurable namespace to group together the second plurality of tasks under the second configurable namespace; (par 39; par 105: the namespace metadata database 128 includes permissions comprising access control information for namespaces; par 114: An access control record can correspond to when a particular shared folder is shared with one or more users, the one or more users are explicitly added to the permissions maintained for the shared namespace rooted to the particular shared folder. The one or more users are explicit members of the shared namespace; fig 3: 312)

linking in the database, by the application, the third plurality of tasks with the third configurable namespace to group together the third plurality of tasks under the third configurable namespace; (par 39; par 105: the namespace metadata database 128 includes permissions comprising access control information for namespaces; par 114: An access control record can correspond to individual content items, individual folders, or a collection of content, such as a namespace that corresponds to a particular shared folder; par 116: when a particular shared folder is shared with one or more users, the one or more users are explicitly added to the permissions maintained for the shared namespace rooted to the particular shared folder. The one or more users are explicit members of the shared namespace; fig 3: 312)

a navigable hierarchal view displaying the first configurable namespace as a parent namespace (fig 2: 200, NS_A) of the second (fig 2: 200, NS_1) and third (fig 2: 200, NS_3) configurable namespaces (par 54, 65-68)

However, von Muhlen does not explicitly disclose, while Aoki teaches:
configuring, by the application, a display scheme for displaying error handling and root cause analysis of tasks; (par 92, 98)

generating, by the application and using stored information from the database (par 91: 314, 316), a graphical user interface (GUI) (314) comprising a navigable view, the generation of the GUI based partially on the display scheme (par 98), the GUI comprising a plurality of components for graphically monitoring and managing execution of the tasks at various hierarchical levels (fig 3); and (par 68: The VC monitors the connection between the source tree and the destination tree. Upon reception of an editing instruction from the user via a user interface provided by a plug-in that handles a display function, the VC unit 80 first modifies a relevant node of the source tree; par 75: commands like “add student” and “delete student” are displayed in a menu...it is possible not only to edit the element values of components in a lower end of a hierarchical structure but also to edit the hierarchical structure...the VC function allows a document described in the marks managing vocabulary to be edited using the display/editing function of the HTML unit 50; fig 5)

responsive to a change in execution state of at least one task, updating the GUI to indicate the change in execution state. (par 66: Upon the control unit 52 or 62 receiving a DOM tree editing command from an external source, the edit unit 54 or 64 modifies the DOM tree and the display unit 56 or 66 updates the display; par 68: Upon reception of a mutation event that indicates that the destination tree has been modified, a plug-in having functions of displaying/editing the destination tree, e.g., the HTML unit 50, updates a display with reference to the destination tree thus modified)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying hierarchy of the namespace of von Muhlen with a namespace display unit of Aoki. One of ordinary skill in the art would have been motivated to do so in order for a user to directly correct the document. (Aoki: par 98)

However, von Muhlen does not explicitly disclose, while Wang teaches:
of a big data cluster of computing devices (col 1, ln 10-15: processing of big data on clusters of machines)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine nested namespaces in a hierarchy in a file system of von Muhlen with a file system namespace hierarchy of Wang. One of ordinary skill in the art would have been motivated to do so in order to avoid security breaches from user authentication. (Wang: col 2, ln 10-20)

Modified von Muhlen discloses:
2. The method of claim 1, further comprising linking in the database, by the application, the first plurality of tasks with the first configurable namespace to group together the first plurality of tasks under the first configurable namespace. (par 39; fig 3: 306)

3. The method of claim 2, wherein the display scheme comprises respective first, second, and third sub-display schemes for the first, second, and third configurable namespaces, and (fig 2: 200; par 127)
However, von Muhlen does not explicitly disclose, while Aoki teaches:
wherein the method further comprises configuring, by the application, each of the sub- display schemes for displaying error handling and root cause analysis of tasks separately and differently. (par 82, 98; fig 4-5, 7-8)

6. The method of claim 1, 
However, von Muhlen does not explicitly disclose, while Aoki teaches:
further comprising displaying a task linked to one of the configurable namespaces with error handling and root cause analysis of the task, when the task fails to be completed. (par 98)

9. The method of claim 1, wherein the scope of the first configurable namespace (NS_A) corresponds to the scope of big data management (shared folders) and processing of an entire cluster (200), and wherein the first configurable namespace has at least one sibling configurable namespace (NS_B) having a scope corresponding to the scope of big data management and processing of another entire cluster (202). (fig 2)

Claim(s) 10-11, 16 is/are rejected as being the medium implemented by the method of claim(s) 1, 6, 2, 9 and is/are rejected on the same grounds.

.

Claim(s) 4, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Muhlen et al. (US 20160292443 A1) in view of Aoki (US 20080141112 A1), and further in view of Wang (US 10615984 B1), and further in view of Hardikar et al. (US 6233719 B1).

4. The method of claim 1, 
displaying error handling and root cause analysis of tasks.
However, von Muhlen does not explicitly disclose, while Hardikar teaches:
wherein the configuring of the display scheme comprises configuring a color scheme for displaying error. (fig 4a; abstract; col 4, ln 45-55)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine executing namespace management in response to a request from client device (par 38) of von Muhlen with clients request for namespace of Hardikar. One of ordinary skill in the art would have been motivated to do so in order to avoid missing particular defects. (Hardikar: col 4, ln 50-55)

Claim(s) 12 is/are rejected as being the medium implemented by the method of claim(s) 4, and is/are rejected on the same grounds.

Claim(s) 18 is/are rejected as being the system implemented by the method of claim(s) 4, and is/are rejected on the same grounds.

Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Muhlen et al. (US 20160292443 A1) in view of Aoki (US 20080141112 A1), and further in view of Wang (US 10615984 B1), and further in view of Mody et al. (US 20080189638 A1).

7. The method of claim 6, further comprising: 
However, von Muhlen does not explicitly disclose, while Mody teaches:
selectively collapsing the display of error handling and root cause analysis such that the navigable hierarchal view is only displaying the task failing to be completed (invalid content) without the display of error handling and root cause analysis; and (par 178) [examiner’s note: selectively not open the links editor and recognize invalid content by an icon overlay.]
selectively expanding the collapsed display to display the error handling and root cause analysis. (par 178) [examiner’s note: selectively open the links editor to view the element in the graphic namespace tree.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying hierarchy of the namespace of von Muhlen with displaying a graphic namespace tree of Mody. One of ordinary skill in the art would have been motivated to do so in order for a user to quickly identify invalid content. (Mody: par 178)

Claim(s) 14 is/are rejected as being the medium implemented by the method of claim(s) 7, and is/are rejected on the same grounds.

Claim(s) 20 is/are rejected as being the system implemented by the method of claim(s) 6 and 7, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 5, 8, 13, 15, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 101.

Response to Remarks
Applicant has amended the claims to add aspects of updating the GUI. von Muhlen does not explicitly describe this feature. Aoki describes it in par 66, 68.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “A grouping of data processing tasks is clearly not structurally or functionally the same as a set of symbols/names to identify objects.” However, the examiner respectfully disagrees. There is NO definition of namespace in the Spec. von Muhlen discloses, in par 96-97, namespace is associated to user account processing, which is a data processing task. Thus modified von Muhlen discloses the claimed namespaces each of which groups together a plurality of data processing tasks of a big data cluster of computing devices.
The Remarks state, “In stark contrast to von Muhlen’s hierarchies that arrange content items according to user access controls and allow child namespaces to inherit a parent namespace’s user access controls, the claimed hierarchy establishes parent, child and sibling relationships of groups of data processing tasks of a big data cluster of computing devices… von Muhlen’s focus is on controlling access to content items and is not at all concerned with scheduling tasks executed by a cluster of computing devices. Thus, von Muhlen’s namespaces and the claimed namespace are functionally and structurally different… A collection of content items and folders with common user access permissions (i.e., von Muhlen’s namespace) has nothing to do with a work scheduling enhancement application, let alone the linking of groups of data processing tasks of a big data cluster of computing devices.” However, the examiner respectfully disagrees. The claims are mapped to von Muhlen according to the claimed language. In addition, there is NO definition of “a work scheduling enhancement application” in the Spec. Modified von Muhlen discloses a namespace management module 138 that uses a first configurable namespace (fig 2: 200, NS_A) to group together a first plurality of data processing tasks of a big data cluster of computing devices.
The Remarks state, “the Examiner cites step 312 of Figure 3 and ]f 39 of von Muhlen as support for the contention that von Muhlen “discloses linking the tasks in the database.” The Applicant has when a particular shared folder is shared with one or more users, the one or more users are explicitly added to the permissions maintained for the shared namespace rooted to the particular shared folder. The one or more users are explicit members of the shared namespace; fig 3: 312.
The Remarks state, “even assuming arguendo that von Muhlen did disclose a navigable hierarchical view displaying a namespace as a parent namespace of second and third namespaces (and there is no such support found in von Muhlen and none is identified in the Office Action), any such navigable hierarchical view could not reasonably be considered to correspond to the claimed navigable hierarchical view of the claimed namespaces… von Muhlen does not disclose a GUI displaying a hierarchy of namespaces of data processing tasks… This is not the same as the claimed namespace which groups data processing tasks of a big data cluster of computing devices.” However, the examiner respectfully disagrees. The OA states von Muhlen discloses, “a navigable hierarchal view displaying the first configurable namespace as a parent namespace (fig 2: 200, NS_A) of the second (fig 2: 200, NS_1) and third (fig 2: 200, NS_3) configurable namespaces (par 54, 65-68).” von Muhlen in view of Aoki and Wang discloses a GUI displaying a hierarchy of namespaces of data processing tasks and the claimed namespace which groups data processing tasks of a big data cluster of computing devices, as indicated in the OA.
The Remarks state, “Aoki lacks any mention of any root cause analysis, and certainly lacks any disclosure of the claimed root cause analysis of the big data cluster’s data processing tasks… In stark contrast to Aoki’s “undetected vocabulary” error associated with a markup language document the claimed error handling and root cause analysis is error handling and root cause analysis of data processing tasks of a big data cluster of computing devices.” However, the examiner respectfully disagrees. Aoki discloses the claimed root cause analysis of tasks in par 92, 98, while Wang teaches big data cluster, based on the claimed language.

Regarding the rejections under 101, the Remarks state, “Accordingly, it is inconceivable that a person would be able to (mentally or with the aid of a pen and paper) monitor, let alone manage, the vast number of tasks and computing devices needed in big data processing. An endeavor of this size clearly could not be performed in one’s mind or using pen and paper.” However, the examiner respectfully disagrees. Big data is only describing the cluster, and not the grouping of tasks, so it is a mental process.
The Remarks state, “if a claim “requires action by a processor that cannot be practically applied in the mind,” such a claim does not recite a “mental process.”” However, the examiner respectfully disagrees. The additional elements of using “a processor” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component.
The Remarks state, “The claimed GUI which provides capabilities of graphically monitoring and managing execution of a big data cluster’s tasks at various hierarchical levels, and the claimed subject matter further recites responding to a change in execution state of at least one of the data processing tasks of the big data cluster by updating the GUI to indicate the change in execution state. This is clearly not something that a person can do in the mind or with pencil and paper.” However, the examiner respectfully disagrees. The claimed GUI amounts no more than mere instructions to apply the exception using a generic computer component, (for example, as a generic processor performing a generic computer function of, responsive to a change in execution state of at least one task of the big data cluster, updating the GUI to indicate the change in execution state,) and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The Remarks state, “The Applicant asserts that the claims improve the functioning of big data processing and provide a mechanism for monitoring and managing big data processing at various hierarchical levels. This is a practical application in the field of data processing.” However, the examiner respectfully disagrees. The claimed invention does not provide a real, obvious improvement. The specification explicitly sets forth an improvement but in a conclusory manner. It is a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.
The Remarks state, “requests the Examiner to put forth the needed citation, statement, extrinsic evidence or other form of proof that rises to the “factual determination” required by the Berkheimer case 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        4